Title: To Thomas Jefferson from Bernard Peyton, 21 July 1823
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
21 July 1823I am favor’d with yours of the 18th current, & will forward, by tomorrow’s Mail, a Check to Messrs: Leroy Bayard & Co, for one hundred & twenty five $125 Dollars, to your credit, as requested—I am this day receiving nine Hhd’s more of your Tobacco, which will be sold on Wednesday next, & you advised accordingly—With great respect Dr Sir Yours very trulyBernard PeytonYour Fish will be fordd tomorrow, by Wm Dabney’s Boat—not a Waggon have I yet been able to find, by which to send the Tin—B. P.